 MASSEY-FERGUSON193Massey-Ferguson,Inc.andInternational Union, Unit-ed Automobile,Aerospace and Agricultural Imple-mentWorkers of America(UAW), Petitioner.Case 7-UC-72March 5, 1973DECISION ON REVIEW AND ORDERCLARIFYING CERTIFICATIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 22, 1972, the Acting RegionalDirector for Region 7 issued his Decision and Orderin the above-entitled proceeding, in which hedismissed the petition seeking to add by way ofclarification a group of "engineering employees"known as the Industrial and Construction MachineryDepartment (hereinafter the ICM Department) tothe Petitioner's certified bargaining unit. Thereafter,the Petitioner timely filed a request for review of theActing Regional Director's decision on the groundsthat in denying its clarification request he madeerroneous findings of fact and conclusions of law,particularly his conclusion that its failure to insistupon inclusion of the disputed employees in the unit,during the most recent contract negotiations, pre-cludes their addition to the unit by way of clarifica-tion.On November 15, 1972, the Board by telegraph-ic order granted the request for review. Thereafter,the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of the_NationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record, including the Employer'sbrief on review, the Board makes the followingfindings:The Petitioner requests the inclusion of the ICMDepartment employees in its certified unit on theground that they are accretions thereto.On June 28, 1968, the Petitioner was certified asrepresentative of a unit described as:All employees of the Engineering Department,including technical and clerical employees, em-ployed at the Employer's Engineering Depart-ment located at 12601 Southfield, Detroit, Michi-gan 48228; EXCLUDING all engineering train-ees for professional, supervisory and managerialpositions, field test technical and professionalemployees, chauffeurs and truck drivers, confi-dentialemployees,professionalemployees,guards, and supervisors as defined by the Act andall other employees.Negotiations for a contract were interrupted whenthe Petitioner filed unfair labor practice chargeswhich led to the issuance of a complaint allegingviolations of Section 8(a)(5) and (1) of the Act. TheBoard subsequently issued a Decision' and Order ifinding the alleged violations, and negotiationsresumed when the Board's Order was enforced bytheUnited States Court of Appeals for the SeventhCircuit.2As found by the Acting Regional Director, inNovember 1971, before the resumption of negotia-tions, the Employer transferred its ICM Department,which was part of its engineering department, fromCuyahoga Falls, Ohio, to its 12601 Southfield,Detroit, location.3When negotiations resumed sometime in Novem-ber, the Petitioner asked the Employer to include theICM Department in the certified unit. The Employertook the position that ICM Department employeeswere not part of the certified unit and that it wouldnot bargain as to them. After several fruitless effortsto obtain the Employer's agreement to include thedisputed group, the Petitioner at a meeting in April1972 informed the Employer it would handle thematter "through legal channels" after negotiationshad been completed.On May 17, 1972, the parties executed a contract.The contract's recognition clause described the unitin terms consistent with those used in the certifica-tion and made no specific reference to the 1CMDepartment.The Acting Regional Director, without passing onthemerits of the accretion issue, found that thePetitioner was "extremely vague as to its intentionswith regard to the ICM Department employees andtook no action to clarify the existing unit until wellafter the contract had been executed," and conclud-ed that its request to add them without a self-determination election was unwarranted. The Peti-tioner disputes the finding that it was vague as to itsintentions, asserting that the uncontroverted testimo-ny establishes that it did not waive the question ofincluding the ICM Department as an accretion to theunit, and that it specifically informed the Employerof its intention to pursue the matter "through legalchannels" after the negotiations because it wasreluctant to make it a serious issue holding up thenegotiations for a contract which had already beendelayed nearly 4 years.We find, contrary to the Acting Regional Director,that absent an indication that the Petitioner aban-1184 NLRB No 69278 LRRM 2289, 66 LC 12,0603Prior to 1967,the ICM Department was located at both the Employer'sSouthfield location and another location in Detroit Sometimein 1967 theentiredepartment was transferredto the Employer's Cuyahoga Fallslocation where it remaineduntil November 1971202 NLRB No. 20 194DECISIONSOF NATIONALLABOR RELATIONS BOARDdoned its request for inclusion of the disputedemployees in exchange for some concession in thenegotiations which ensued, the Petitioner's postpone-ment of the filing of a clarification petition untilshortlyafterexecution of the contract, in thecircumstances of this case, did not constitute anacquiescence in their exclusion from the unit.4 Wetherefore consider the merits of the accretion issueraised by the Petitioner.The record shows that the 44-46 technical employ-ees in the unit (other than the ICM Department) areengaged in design engineering of agricultural andrecreationmachinery and equipment. Working atdrafting tables, they prepare and detail initial designsof new products or parts. Their drafting tables aregrouped together according to the Employer'sproduct lines in a single large work area. Althougheach of the Employer's product groups have separateimmediate supervision there is common overallsupervision and employees frequently exchange ideasand discuss mutual problems. Upon their transfer tothislocation,ICM Department employees (10technical and 2 clerical) were located in the samelarge work area as another work group. Employees inthe ICM Department are engaged in designingmodifications of existing agricultural or recreationproducts in order that they may be used as industrialor construction equipment.Clericalemployees (10-11 in number) in thecertified unit perform duties for the ICM Depart-ment as well as for other unit employees. Both theICM Department and other groups send theirdesigns to the same experimental shop and have theirdesigns reviewed in the same checking department.Allgroups utilize the same mail service, officesupplies, and blueprint department. All share thesame overall supervision. All employees work essen-tially the same hours, share common fringe benefits,and utilize the same parking lot and cafeteria.SinceNovember 1971, the Employer has trans-ferred unit employees to the ICM Department bothon a temporary and permanent basis. The Employerhas not established specific job descriptions nor hasit set any unique qualifications for the ICM Depart-ment.All of the employees who testified at thehearing statedwithout contradiction that ICMDepartment work was not different from unit work.In view of the foregoing, especially the facts thatthe ICM Department employees perform designengineering functions substantially similar to thoseof unit employees, there is employee interchangebetween the various design engineering groups, andthe certified unit is described as encompassing allengineering department employees at the Southfieldlocation,we conclude that the ICM Departmentemployees are all accretions to the certified unit.Accordingly, we shall clarify the certification inCase 7-RC-8917 to include the disputed employees.ORDERIt is hereby ordered that the certification heretoforeissued to the International Union, United Automo-bile,Aerospace and Agricultural Implement Workersof America (UAW), in Case 7-RC-8917, be, and ithereby is, clarified by specifically including thereinemployees in the Industrial and Construction Ma-chineryDepartment employed at the Employer's12601 Southfield, Detroit, Michigan, location.4CfWallace-Murray Corporation,Schwitzer Division,192 NLRB No160,MonongahelaPower Company,198 NLRB No 177